          IN THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF HAWAII


ROLAND I. KEHANO, SR.,    )    CIV. NO. 19-00018 SOM-KJM
#A0134841,                )
                          )    DISMISSAL ORDER
         Plaintiff,       )
                          )
    vs.                   )
                          )
SCOTT HARRINGTON, LYLE    )
ANTONIO, GARY KAPLAN,     )
KEONI MOIERRA, PAUL       )
NIESEN, STATE OF HAWAII, )
                          )
         Defendants.      )
_________________________ )

                     DISMISSAL ORDER

    Before the court is pro se Plaintiff Roland I.

Kehano, Sr.’s prisoner civil rights complaint.   Kehano,

who is a Hawaii state prisoner, has submitted neither

the civil filing fee for commencing this action nor an

in forma pauperis (“IFP”) application.   Kehano seeks to

hold Halawa Correctional Facility (HCF) prison

officials liable for the death of his son, Shane

Kehano, in December 2015, allegedly due to negligent

medical treatment that Shane received at the Maui

Memorial Hospital.   Kehano does not explain what
connection Defendants HCF prison officials had to Shane

Kehano’s treatment and death.

                   I. 28 U.S.C. § 1915(g)

     Kehano has accrued more than three strikes pursuant

to 28 U.S.C. § 1915(g), and the court has previously

notified him of these strikes.1        He may not proceed

without concurrent payment of the filing fee unless his

pleadings show that he was in imminent danger of

serious physical injury at the time that he brought

this action.    See Andrews v. Cervantes, 493 F.3d 1047,

1053, 1055 (9th Cir. 2007).         Nothing suggests that

Kehano is or was in imminent danger of serious physical

injury when he filed this action or that there is a

continuing practice that injured him in the past that



     1
        See, e.g., Kehano v. Pioneer Mill Co., 1:12-cv-00448 (D.
Haw. Dec. 6, 2012) (dismissing for failure to state a claim);
Kehano v. Espinda, No. 1:12-cv-00529 (D. Haw. Oct. 24, 2012)
(dismissing for failure to state a claim and notifying Kehano
that this case, if affirmed, would constitute a strike, and
listing his previous two strikes in Arizona); Kehano v. State,
No. 2:04-cv-00935 (D. Ariz. Oct. 25, 2005) (dismissing for
failure to state a claim); Kehano v. State, No. 2:05-cv-02475 (D.
Ariz. Sept. 8, 2005) (dismissing for failure to state a claim).
See also Andrews v. King, 398 F.3d 1113, 1116 (9th Cir. 2005)
(allowing a court to consider court records of previous
dismissals and requiring notice to the prisoner of these
dismissals before denying IFP under § 1915(g)).

                                2
poses an “ongoing danger.”             Id. at 1056.       Rather,

Kehano complains of medical malpractice against the

Maui Memorial Hospital for the death of his son in

December 2015.        Kehano may not proceed in this action

without concurrent payment of the civil filing fee.

                            II.    CONCLUSION

      (1) This action is DISMISSED without prejudice to

Kehano’s filing of a new action with concurrent payment

of the filing fee.

      (2) The February 4, 2019 Deficiency Order, ECF No.

2, is VACATED.        The Clerk of Court is DIRECTED to enter

judgment and to terminate this case.                 The court will

take no action on any documents filed herein that are

not accompanied by the civil filing fee, beyond

processing a notice of appeal.

      IT IS SO ORDERED.



                               /s/ Susan Oki Mollway
                              Susan Oki Mollway
                              United States District Judge




Kehano v. Harrington, et al., No. 19-cv-00018 SOM-KJM; Dismissal Order



                                      3
